20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 1 of
                                        24



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


  IN RE:                                   §
                                           §
  WC 1st AND TRINITY LP                    §           CASE NO. 20-10885
                                           §
  WC 3RD AND CONGRESS LP                   §           CASE NO. 20-10887
                                           §
  WC 1st AND TRINITY GP LLC                §           CASE NO. 20-10886
                                           §
  WC 3RD AND CONGRESS GP LLC,              §           CASE NO. 20-10888
                                           §
           DEBTORS.                        §           CHAPTER 11

           LP DEBTORS’ RESPONSE IN OPPOSITION TO MOTIONS TO DISMISS
                REGARDING AUTHORITY TO FILE CHAPTER 11 CASES
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 2 of
                                        24




                                                         Table of Contents
        I.         SUMMARY OF THE ARGUMENT ....................................................................................... 1


        II.        FACTUAL AND PROCEDURAL BACKGROUND ............................................................... 3


              A.        TRINITY PARTNERSHIP OPERATIONS AND GOVERNANCE ....................................................... 3

              B.        CONGRESS PARTNERSHIP OPERATIONS AND GOVERNANCE.................................................... 5

              C.        EVENTS LEADING TO THE BANKRUPTCY FILINGS ................................................................... 6


        III. ARGUMENT AND AUTHORITIES ..................................................................................... 9


              A.        THE LP DEBTORS HAD AUTHORITY TO FILE THE BANKRUPTCY CASES. ................................... 9

                   1.      State law governs the question of who has authority to file. .................................. 9
                   2.      The manager of the LP Debtors’ General Partners authorized the LP Debtors’
                           filings. .....................................................................................................................10
                   3.      A state-court receivership order cannot deny a corporate debtor access to a
                           federal bankruptcy forum. ..................................................................................... 11
                   4.      The state-court Receivership Order entered before the petition date did not
                           divest the General Partners of their power to authorize the filing of the LP
                           Debtors’ petitions for relief. ................................................................................... 16
                   5.      Movants’ cited authorities are inapposite. ............................................................. 18
        IV.        CONCLUSION .................................................................................................................. 21




                                                                                  ii
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 3 of
                                        24



  To the Honorable Tony M. Davis, United States Bankruptcy Judge:

         The LP Debtors oppose the Motions to Dismiss, and in support of this opposition

  respectfully state as follows:

  I.   SUMMARY OF THE ARGUMENT

         1.      The Movants argue that the LP Debtors’ Chapter 11 cases should be dismissed

  on the grounds that the manager of the general partners that authorized the voluntary

  petitions for relief initiating the bankruptcy cases lacked the authority to do so because a

  state-court receiver, who had been appointed over the limited partnerships, was the only

  person who could authorize such filings. 1

         2.      The Movants are wrong. State law governs the question of who may authorize

  the filing of a bankruptcy petition for a corporate debtor.2 The LP Debtors are Texas limited

  partnerships, so Texas law applies to the question of who may authorize the filing of their

  bankruptcy petitions. Under Texas law, the powers of a general partner may be enumerated

  in a partnership agreement.3 Both LP Debtors are governed by partnership agreements that

  bestow on their respective general partner a broad grant of authority to undertake all

  actions which a general partner may take under Texas law in managing the affairs of a




  1
   The Movants also argue that the petitions were not filed in good faith, but at the Court’s direction
  this response of the LP Debtors addresses only the question of authority to file and not the good-
  faith issue, which the parties will address at a later date to be determined by the Court.
  2
   Although the Bankruptcy Code defines who qualifies to be a debtor, state law addresses who may
  authorize the filing of a debtor’s bankruptcy petition. See Price v. Gurney, 324 U.S. 100, 106 (1945).
  3
   In the absence of a partnership agreement, a general partner’s powers would be governed by the
  applicable provisions of the Texas Business Organizations Code (the “TBOC”). See TBOC
  § 153.152(a)(1).

  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File                 1
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 4 of
                                        24



  limited partnership.4 The partnership agreements also grant their respective general

  partner “sole and absolute discretion” to make decisions on behalf of the partnerships and

  specifically deny the limited partners “any right or power to take part in the management

  or control” of the partnerships. 5

            3.     That a receivership order entered by a state court also grants the receiver the

  power to authorize a bankruptcy filing for the entities over which the receiver has been

  placed does not, and cannot, divest the general partners of that authorization. Courts

  examining this issue overwhelmingly support the well-settled principle that a state-court

  receivership commenced before the bankruptcy petitions were filed is not an impediment

  to the general partners’ authority to commence the filings, even where a receivership order

  purports to vest that authority exclusively in the receiver. 6 Such provisions in a state-court

  receivership order cannot deprive a debtor of the bankruptcy protections Congress has

  provided in enacting the Bankruptcy Code under Article I, Section 8, Clause 4 of the United

  States Constitution. As a matter of law, the fact that a receiver was in place before the

  petition date cannot prevent the LP Debtors’ general partners, through their manager, from

  exercising the LP Debtors’ rights to access the federal bankruptcy system.

            4.     The state-court receivership order did not remove the general partners from

  the partnerships. The state court receivership order did not transfer the ownership of the




  4
      See Partnership Agreements, § 5.1(a), attached hereto as Exhibits A & B.
  5
      See Partnership Agreements, § 14.12, attached hereto as Exhibits A & B.
  6
   The few cases cited by Movants do not contradict these well-settled principles but merely support
  the uncontroversial assertion that a receiver can, if granted the power in a receivership order,
  authorize a bankruptcy filing for an entity over which the receiver was appointed.

  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File            2
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 5 of
                                        24



  partnerships to the receiver. The state court receivership did not transfer the general

  partners’ ownership interests in the LP Debtors to the receiver, nor place the receiver in

  control of the general partners (the receivership was placed over certain management of

  the limited partnerships, but not over the general partners or limited partners who

  comprise the partnerships). For these reasons, the legal status of the general partners under

  state law, including their power to authorize bankruptcy filings on behalf of the

  partnerships, remains undisturbed. The filings of the LP Debtor’s bankruptcy cases were

  duly authorized and, therefore, should not be dismissed.

  II.     FACTUAL AND PROCEDURAL BACKGROUND

            A. Trinity Partnership Operations and Governance

            5.      Debtor WC 1st and Trinity, LP, a Texas limited partnership (“Trinity

  Partnership”) is an investment entity organized “[to] acquire, own, hold, sell, assign,

  transfer, operate, lease, mortgage, pledge and otherwise deal with [ ] certain parcel[s] of

  real property.”7 The assets of the Trinity Partnership consist primarily of real property

  consisting of approximately 40,934 square feet of land located at 401 E. Cesar Chavez Street

  in downtown Austin. Since the acquisition of the real property in 2012, the general partner

  of the Trinity Partnership has executed a successful buy-and-hold investment strategy for

  the Trinity Partnership, and the value of the Trinity Partnership’s assets has appreciated

  significantly, and well in excess of its annual carrying costs, to date.

            6.      The Trinity Partnership and its partners are bound by the Agreement of the

  Limited Partnership of WC 1st and Trinity, LP that became effective on July 2, 2012 (the


  7
      See Trinity Partnership Agreement, § 1.3(a)(i), attached hereto as Exhibit A.

  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File        3
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 6 of
                                        24



  “Trinity Partnership Agreement”), setting forth the rights and obligations of all partners,

  including the rights an obligations of the general partner, WC 1 st and Trinity GP, LLC, a

  Delaware limited liability company (“Trinity GP”). By the express terms of the Trinity

  Partnership Agreement, only the Trinity GP may direct the business and affairs of the

  Trinity Limited Partnership (Section 5.1(a)). Further, Section 14.12 of the Trinity Partnership

  Agreement provides: “Except as otherwise provided in this Agreement, all actions which

  any General Partner may take and all determinations which any General Partner may make

  pursuant to this Agreement may be taken and made at the sole and absolute discretion

  of such General Partner.” (Emphasis added.) And Section 6.1 of the agreement specifically

  divests the limited partners of any involvement in the management of the partnership’s

  business: “The Limited Partners shall not have any right or power to take part in the

  management or control of the Partnership or its business and affairs or to act for or bind

  the Partnership in any way.” Finally, Section 5.3 of the Trinity Partnership Agreement

  provides the only exceptions to the agreement’s broad grant of sole and exclusive authority

  to the general partner, requiring the general partner to seek the unanimous consent of the

  limited partners in only three circumstances, none of which include the filing of

  bankruptcy petitions on behalf of the partnership.

         7.     Nate Paul is the manager of the Trinity GP, which has a 1.0% general partner

  ownership stake in the Trinity Partnership. Mr. Paul, through other entities, also

  beneficially owns a 49.5% Class B limited partnership interest, and a 33.6% class A limited

  partnership interest, for a total 83.16% super majority limited partnership interest stake in

  the Trinity Partnership.


  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File         4
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 7 of
                                        24



            8.      The Roy F. and Joann Cole Mitte Foundation (“Mitte”) currently holds only

  a 15.84% minority limited partnership interest stake in the Trinity Partnership. The Mitte

  Foundation, which has something of a checkered history, 8 is one of the Movants seeking

  dismissal of the LP Debtors’ bankruptcy cases.

            B. Congress Partnership Operations and Governance

            9.      WC 3rd and Congress, LP, a Texas limited partnership (“Congress

  Partnership”) is an investment entity organized “[to] acquire, own, hold, sell, assign,

  transfer, operate, lease, mortgage, pledge and otherwise deal with [ ] certain parcel[s] of

  real property.”9 The assets of the Congress Partnership consist primarily of real property

  consisting of 1.24-acre parcel of land made up of three contiguous tracts, located at 201

  Colorado Street, 203 Colorado Street, and the intersection of 3 rd Street and Congress

  Avenue in downtown Austin. Similar to the Trinity Partnership, since the acquisition of the

  real property in 2012, the Congress General Partner has executed a successful buy-and-hold

  investment strategy for the Congress Partnership and the value of the Congress

  Partnership’s assets has appreciated significantly, and well in excess of its annual carrying

  costs, to date.

            10.     The Congress Limited Partnership and its partners are bound by the

  Agreement of the Limited Partnership of WC 3rd and Congress, LP that became effective on

  December 28, 2012 (the “Congress Partnership Agreement” and, together with the

  Trinity Partnership Agreement, the “Partnership Agreements”), setting forth the rights



  8
      For details, see the LP Debtors’ Response to the Motion to Expedite [Docket No. 14].
  9
      See Congress Partnership Agreement § 1.3(a)(i), attached hereto as Exhibit B.

  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File        5
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 8 of
                                        24



  and obligations of all partners, including the rights and obligations of the general partner,

  WC 3rd and Congress GP, LLC, a Delaware limited liability company (“Congress GP” and,

  together with the Trinity GP, the “General Partners”). The Congress Partnership

  Agreement contains substantially identical terms regarding the relative powers of the

  general and limited partners. See Congress Partnership Agreement, §§ 5.1, 6.1, & 14.12.

         11.    Nate Paul is the manager of the Congress GP, which has a 1% general partner

  ownership stake in the Trinity Partnership. Mr. Paul, through other entities, also

  beneficially owns a 49.5% Class B limited partnership interests, and a 41.66% class A limited

  partnership interest, for a total 91.16% super majority limited partnership interest stake in

  the Congress Partnership.

         12.    The Mitte Foundation currently holds only a 6.83% minority limited

  partnership interest in the Congress Partnership. The Mitte Foundation is apparently

  currently led by R.J. Mitte.

         C. Events Leading to the Bankruptcy Filings

         13.    In 2018, the Limited Partnerships and Mitte were engaged in a dispute

  relating to the Limited Partnerships’ concerns that agents of Mitte were interfering with

  the management and affairs of the Limited Partnerships in breach of the Partnership

  Agreements, and in particular, breaches of the limited partner prohibitions in Section 6.1.

  In the course of this dispute, Mitte requested access to the Limited Partnerships’ books and

  records through suit assigned Case No. D-1-GN-18-007636 in Travis County District Court,

  seeking injunctive relief (the “State Court Case”).




  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File       6
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 9 of
                                        24



         14.    In February 2019, the Limited Partnerships (and General Partners) initiated

  arbitration proceedings, in accordance with a dispute resolution process outlined in the

  Partnership Agreements, against Mitte for its multiple and continued breaches of Section

  6.1 of the Partnership Agreements, among others. The matter was assigned Arbitration Case

  No. 01-19-000-5347 (the “Arbitration Proceeding”).

         15.    In the course of the Arbitration Proceeding, and despite the lack of authority

  to do so, Mitte sought the appointment of a receiver over the Limited Partnerships. At an

  October 4, 2019 hearing in the Arbitration Proceeding, Mitte put forward Gregory S.

  Milligan as a “neutral,” outside, and disinterested party who would serve as the receiver.

  Mitte did not, however, disclose the prior relationship between Milligan and his agents and

  Mitte and its agents, and Mitte disingenuously proffered Milligan as a “neutral.” In reality,

  Milligan had been conferring and conspiring with Mitte as to how a limited partner with

  limited rights could use Milligan to effectuate a sale of the Limited Partnerships’ assets

  through receivership, thereby attempting to achieve a result unavailable to Mitte under the

  Partnership Agreements and under state law.

         16.    The discussions and negotiations with Milligan began as early as August 2019,

  two months before the hearings on the appointment of a receiver. In the course of those

  negotiations, which only became known to the Limited Partnerships upon service of a

  subpoena duces tecum to Milligan in December 2019, Milligan agreed to engage with Mitte

  in its scheme to obtain the appointment of a receiver, but only in exchange for an

  exorbitant contingency fee for his services in which he had the opportunity to obtain up to

  a nearly $4 million fee from a sale of the Partnership assets.


  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File       7
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 10 of
                                        24



         17.    On October 11, 2019, without the benefit of this and other background

  information reflecting that Milligan was by no means “neutral,” or disinterested, and

  without knowing he had been selected by Mitte to attempt to force a sale under the guise

  of neutrality—the arbitrator appointed Milligan to be receiver for the Limited Partnerships

  (creating the “Arbitration Receivership”) on the basis of an unfounded claim that there

  was an imminent risk of loss, harm, or injury to the Partnerships’ assets. Mitte then sought

  to confirm this arbitration order, but the order was stayed on mandamus by the Third Court

  of Appeals.

         18.    With Milligan facing the loss of a hefty payday, and Mitte relegated again to

  its minority limited partnership position, Milligan and Mitte went back to the drawing

  board to find a way around the mandamus stay. Shortly after the stay order, Mitte filed a

  new Motion to Appoint Receiver directly in the Travis County District Court, and the entry

  of that Order occurred on December 10, 2019 (the “Receivership Order”).

         19.    The Limited Partnerships appealed the Receivership Order, perfecting their

  appeal, and were granted a temporary stay of enforcement of the Receivership Order from

  the Court of Appeals. Though the Limited Partnerships were afforded the opportunity to

  post a supersedeas bond to continue the stay of enforcement, for a variety of reasons the

  Limited Partnerships were unable to post the supersedeas bond by the April 21, 2020

  deadline set by the state court. On May 29, 2020, the Court of Appeals lifted its temporary

  stay of enforcement of the Receivership Order, though the appeal of the order itself

  remained in place.




  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File      8
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 11 of
                                        24



          20.     As a result of various issues arising from the foregoing, including the

  appointment of a receiver, the secured loans for each of the Limited Partnerships were

  placed into default. Additionally, the ongoing litigation with Mitte and Milligan has placed

  a financial burden on the Limited Partnerships. On August 5, 2020, faced with a

  deteriorating financial condition, including accelerated loan obligations, and an inability

  to make debt service payments, property tax payments and other creditor payments as they

  came due, and the prospects of further financial distress, the General Partners filed

  voluntary Chapter 11 petitions in this Court to enable the Limited Partnerships to

  reorganize their businesses as going concerns and maximize the distributable value to their

  creditors.

  III. ARGUMENT AND AUTHORITIES

          A. The LP Debtors Had Authority to File the Bankruptcy Cases.

          21.     On August 5, 2020, Nate Paul, as Manager of the Trinity GP and Congress GP

  signed voluntary petitions for chapter 11 with the authorization of written consents in

  accordance with the Partnership Agreements. The sole question the Court has asked the

  parties to brief was whether this authorization is legally effective in light of the fact that

  the Receivership Order purports to vest such authority solely and exclusively in the hands

  of the receiver. It is.

                  1.   State law governs the question of who has authority to file.

          22.     The Bankruptcy Code provides that a “person” with a “place of business, or

  property, in the United States” may be a debtor. 11 U.S.C. § 109. The Bankruptcy Code

  defines “person” to include a “partnership.” 11 U.S.C. § 101(41). The Bankruptcy Code,



  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File        9
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 12 of
                                        24



  however, does not provide guidance on who in a limited partnership possesses the

  authority to effectuate the filing of a bankruptcy petition.

         23.    That question is governed by state law. See Price v. Gurney, 324 U.S. 100, 106

  (1945); Franchise Servs. of N. Am. v. United States Trs. (In re Franchise Servs. of N. Am.), 891

  F.3d 198, 206 (5th Cir. 2018) (“State law thus determines who has the authority to file a

  voluntary petition on behalf of the corporation.”); In re Corporate & Leisure Event Prods.,

  351 B.R. 724, 731 n.25 (Bankr. D. Ariz. 2006) (“‘[t]he Bankruptcy Code does not establish

  what the internal requisites are for the initiation of a voluntary corporate bankruptcy

  proceeding.’”) (internal citation omitted).

         24.    With respect to limited partnerships, Texas law provides that, with some

  enumerated exceptions not applicable here, “a partnership agreement governs the relations

  of the partners and between the partners and the partnership.” See TBOC § 152.002(a).

                2.   The manager of the LP Debtors’ General Partners authorized the
                     LP Debtors’ filings.

         25.    Both Partnership Agreements provide that the filing of a bankruptcy petition

  on behalf of the partnerships may occur if authorized by the general partner. As described

  in paragraph 2 above, the Trinity GP and Congress GP had “sole and absolute discretion”

  to make the decision to file bankruptcy on behalf of the limited partnerships. See

  Partnership Agreements, §§ 5.1(a); 5.3; 6.1; & 14.12.

         26.    Section 5.3 of each Partnership Agreement enumerates the specific

  restrictions on the general partner’s broad general powers to manage the partnership in its

  sole and absolute discretion, including, for example, a prohibition on the general partner’s

  ability to sell substantially all the partnership’s assets without consent from a super

  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File         10
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 13 of
                                        24



  majority of the limited partners. Notably absent from section 5.3 (and the entire

  partnership agreement), however, is any restriction on the general partner’s sole and

  absolute discretion to authorize bankruptcy filings for the partnerships.

         27.     Under the Partnership Agreements, the agreement through which

  authorization is granted to the General Partners under Texas state law, the filing of the

  bankruptcy cases by the General Partners was duly authorized. Given that the Receivership

  Order did not transfer the ownership of the partnerships to the receiver, remove the

  General Partners, nor convey the ownership of the General Partners to the receiver, the

  General Partners retained their authorization to file the petitions on behalf of the

  partnerships by the powers conferred upon general partners by the Texas BOC.

                 3.    A state-court receivership order cannot deny a corporate debtor
                       access to a federal bankruptcy forum.

         28.     A Texas state-court receivership does not divest the authority of a general

  partner to file Chapter 11 for a limited partnership unless the state-court receivership order

  specifically transfers the ownership of the general partner to the receiver or specifically

  removes the general partner. Any holding to the contrary would permit the state court to

  interfere with the exclusive federal jurisdiction of the bankruptcy courts. See In re Watts,

  190 U.S. 1 (1903).

         29.     The fact that the Receivership Order was entered did not—and cannot—

  divest the LP Debtors of their right to access the bankruptcy protections through a

  bankruptcy authorized by the General Partner, as Congress has provided in enacting the

  Bankruptcy Code under Article I, Section 8, Clause 4 of the United States Constitution.

  Indeed, the “[o]verwhelming authority holds that, generally, corporate officers and

  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File        11
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 14 of
                                        24



  directors may enact a resolution authorizing bankruptcy despite a receiver having been

  appointed.” In re Kreisers, Inc., 112 B.R. 996, 1000 (Bankr. D.S.D. 1990) (citing Jordan v.

  Indep. Energy Corp., 446 F. Supp. 516, 524 (N.D. Tex. 1978) (holding that “blanket

  receivership injunctions” cannot serve as a bar to a debtor’s access to the federal bankruptcy

  system)); In re S & S Liquor Mart, Inc., 52 B.R. 226, 227 (Bankr. D.R.I. 1985) (stating that “it

  is fundamental that a state court receivership proceeding may not operate to deny a

  corporate debtor access to the federal bankruptcy courts”); In re Donaldson Ford, Inc., 19

  B.R. 425, 430 (Bankr. N.D. Ohio 1982) (“The inability of a state or federal court to enjoin

  the filing of a voluntary or involuntary petition under the Bankruptcy Act derives from the

  Debtor’s constitutional right to seek relief in the federal courts under the provisions of the

  Bankruptcy Act.”)).

          30.     Summarizing this “overwhelming authority,” the court in Kreisers explained

  that “[n]either a state court injunction nor the pendency of a state receivership can bar the

  filing of an otherwise permitted bankruptcy due to the grant of the exclusive bankruptcy

  jurisdiction to the federal courts and the constitutional principle of supremacy.” Kreisers,

  112 B.R. at 1000 (citing United States v. Royal Bus. Funds Corp., 29 B.R. 777 (S.D.N.Y. 1983)

  (distinguishing between federal receiverships and state receiverships, and acknowledging

  that the rule for the latter is that “the pendency of a receivership does not preclude a

  corporation from filing a bankruptcy petition.”)).10



  10
    See also In re Mt. Forest Fur Farms, 103 F.2d 69, 71 (6th Cir. 1939) (“The fact that a state receivership
  existed is not controlling”); In re Prudence Co., 79 F.2d 77, 80 (2d Cir. 1935) (“It is well settled that
  the appointment of receivers for a corporation does not deprive its directors of the power to file a
  petition in bankruptcy.”); Struthers Furnace Co. v. Grant, 30 F.2d 576, 577 (6th Cir. 1929) (“And the
  pendency of a receivership does not ordinarily prevent the filing of a voluntary petition.”); In re S &

  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File                    12
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 15 of
                                        24



          31.     In Kreisers, a judgment creditor sought the appointment of a state-court

  receiver over Kreisers, a wholesale medical-supply company against whom the judgment

  had been rendered. Kreisers, 112 B.R. at 997. At the hearing on the motion for a receiver,

  “when it became evident that Kreisers was poised to file bankruptcy if a receiver was

  appointed,” the state court appointed a receiver and “held Kreisers lacked power to file

  bankruptcy since a receiver was appointed.” Id. at 997-98. Shortly before the state-court’s

  ruling, the company’s directors met and approved a resolution authorizing the company to

  file a Chapter 11 petition, which was filed after the state court’s appointment of the receiver

  (without either seeking or obtaining the state court’s or the receiver’s authorization to file).

  Id. at 998. There was no question that the filing of the petition “interfere[d] with the state

  court’s injunction requiring Kreisers to act only in the ordinary course of business and

  interfere[d] with the receiver’s possession of Kreisers’ assets by restraining the receiver

  from action in the receivership proceeding.” Id.




  S Liquor Mart, Inc., 52 B.R. 226, 227 (Bankr. D.R.I. 1985) (stating that “it is fundamental that a state
  court receivership proceeding may not operate to deny a corporate debtor access to the federal
  bankruptcy courts”); In re Donaldson Ford, Inc., 19 B.R. 425, 430 (Bankr. N.D. Ohio 1982) (“The
  inability of a state or federal court to enjoin the filing of a voluntary or involuntary petition under
  the Bankruptcy Act derives from the Debtor’s constitutional right to seek relief in the federal courts
  under the provisions of the Bankruptcy Act.”); In re Central Mortgage & Trust, 50 B.R. 1010, 1021
  (S.D. Tex. 1985) (“It has long been held that a corporation may not be precluded by state law from
  availing itself of federal bankruptcy law.); In re Klein’s Outlet, 50 F. Supp. 557, 559 (S.D.N.Y. 1942)
  (“The appointment by a state court of a permanent receiver with full power to act for the
  corporation does not affect the right of directors to act on behalf of the corporation in federal
  bankruptcy proceedings.”); In re Monterrey Equities-Hillside, 73 B.R. 749, 752 (Bankr. N.D. Cal. 1987)
  (holding that where state-court receiver had power to file bankruptcy, receiver still had to obtain
  consent of general partner before filing a voluntary petition); In re Greater Atlanta Apartment
  Hunter’s Guide, Inc., 40 B.R. 29, 31 (Bankr. N.D. Ga. 1984) (“This court holds that a state court
  receivership cannot operate to deny a corporate debtor access to this nation’s federal Bankruptcy
  Courts”).

  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File                  13
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 16 of
                                        24



         32.     The question before the court in Kreisers was identical to the question before

  this Court on the Motions to Dismiss: was the company’s authorization to file bankruptcy,

  which was granted in accordance with applicable law and the company’s governing

  documents, rendered ineffective by the appointment of a state-court receiver before the

  bankruptcy was filed? The court answered that question in the negative. Id.

         33.     The movant in Kreisers argued that “upon appointment of a receiver,

  Kreisers’ officers and directors were divested of their authority and all such power vested

  in the receiver.” Id. The court rejected this argument altogether, noting that neither the

  Court nor the movant had “unearthed any statutory or decisional law to support the

  contention that a state court receivership generally bars bankruptcy filing.” Id. The court

  even advanced a theory about why, positing that “[p]erhaps this is so because the argument

  runs so blatantly against the statutory right of a debtor to the privileges of the national

  statute on bankruptcies and the inherent prohibition against any bar by any authority to

  the exercise of that right.” Id.

         34.     Just as the overwhelming authority decided before Kreisers supports the

  general principle that a state-court receivership order cannot legitimately prohibit a debtor

  from filing bankruptcy, numerous courts deciding the issue after Kreisers have come to the

  same conclusion. See, e.g., In re John Q. Hammons Fall 2006, LLC, 573 B.R. 881, 897 (Bankr.

  D. Kan. 2017); In re Orchards Village Invs., LLC, 405 B.R. 341, 345-49 (Bankr. D. Ore. 2009);

  Corporate & Leisure, 351 B.R. at 731-32.11


  11
    See also In re Westlake Prop. Holdings, LLC, 606 B.R. 772, 778 (Bankr. N.D. Ill. 2019) (explaining
  that “the state court could not have prevented Westlake from filing. To the extent that the
  injunction did prohibit the bankruptcy filing, the Supremacy Clause and the Bankruptcy Code

  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File             14
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 17 of
                                        24



          35.     In John Q. Hammons, the court addressed an argument similar to that made

  by the Movants in the Motion to Dismiss, namely that broad language regarding

  management rights in a prepetition state-court order prohibiting the debtors from “taking

  any action outside of the ordinary course of business” served as a blanket ban on the

  debtors filing bankruptcy protection. 573 B.R. at 896. The court acknowledged the

  obvious—that filing bankruptcy is an act outside the ordinary course. But the court rejected

  the argument by the party moving to dismiss the case that the language “actually altered

  who had authority to authorize the filing of a bankruptcy petition.” Id. The court explained

  that “[t]he argument that one comment in a preliminary ruling could actually transfer title

  to property, equitable or otherwise, to change the governance of an entity is frivolous.”

  Id. at 897. Thus, the court held that a state-court injunction containing language restricting

  certain actions by a company or its principals somehow served to abrogate the terms of a

  company’s organizing documents regarding bankruptcy filing authority “would be contrary

  to ‘overwhelming authority’ holding otherwise.” Id. (citing Kreisers).

          36.     Remarkably, before these bankruptcy cases were filed, the Movants actually

  agreed with the foregoing legal analysis. In emails between Mitte, Milligan, and their

  counsels, the parties worked together to redline, draft, and comment on the proposed

  receivership order they planned to submit for entry. In one such redline, the parties



  would render the injunction invalid.”); In re Auto. Prof’ls, Inc., 370 B.R. 161, 181 (Bankr. N.D. Ill. 2007)
  (stating that “a state receivership cannot preclude a debtor from seeking bankruptcy protection”);
  In re Medifacts Int’l, Inc., No. 07-10110, 2007 Bankr. LEXIS 5093, at *3 (Bankr. D. Del. Feb. 8, 2007)
  (opining that “a state court would not have any authority to enjoin the filing of a petition.”). In re
  Newport Offshore, 219 B.R. 341, 355 (Bankr. D.R.I. 1998) (“No one disputes that a state court
  receivership could never interfere with interested parties’ ability to initiate bankruptcy proceedings,
  which would then supercede [sic] the receivership. Nor could they.”).

  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File                     15
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 18 of
                                        24



  specifically discussed the unenforceability of the provision they now argue stripped the

  authority of the General Partners to commence these cases:




         37.    As shown above, counsel’s comment to the anti-bankruptcy provision notes:

  “This is not enforceable. You cannot deny another party who has the right to seek

  protection of the bankruptcy court the ability to file for protection.” Milligan replied

  “Include even though we don’t think it’s enforceable?,” and Mitte’s counsel’s responded:

  “Sure.”12

                4.   The state-court Receivership Order entered before the petition
                     date did not divest the General Partners of their power to
                     authorize the filing of the LP Debtors’ petitions for relief.

         38.    In this case, the general partners were not “removed” from their positions

  when the receiver was appointed to temporarily manage the partnerships. While the



  12
    See Redline of Receivership Order attached to LP Debtors’ Response to the Motion to Expedite
  [Docket No. 14, at p. 64].

  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File        16
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 19 of
                                        24



  Receivership Order does purport to restrict certain actions of the general and limited

  partners, those restraints on actions did not displace the partners from their ownership

  under the Partnership Agreements. Moreover, the Receivership Order expressly

  acknowledges the continued existence of the General Partners as general partners of the

  Partnerships, specifically bestowing the General Partners with certain ongoing rights,

  notwithstanding Milligan’s appointment: “the general partners of each of the

  Partnerships shall retain the exclusive right to prosecute and defend the claims of the

  Partnerships in the arbitration or this suit.” (Receivership Order ¶5) (emphasis added).

  There are no provisions in the Receivership Order that remove the General Partners, nor

  transfer the ownership interest of the General Partners to Milligan. The Receivership Order

  expressly did not grant receivership over the General Partners. As a result, the General

  Partners’ legal status as general partners remained undisturbed by the Receivership Order,

  and the attending authorization to file the LP Debtor’s petitions for relief remained

  effective. The Receivership Order did not—and could not—prevent the duly authorized

  filing of the LP Debtor’s petitions by the General Partners.

         39.    As the great majority of cases discussed above make clear, a state court

  receivership order—even one that purports to vest the receiver with exclusive authority to

  file a bankruptcy case, is not enforceable to prevent a debtor from exercising its right to

  access the federal courts to avail itself of the bankruptcy rights and responsibilities

  Congress has made available. In this case, the constitutional and public-policy

  considerations that undergird Kreisers, and the many other cases employing similar

  reasoning, are even stronger than in those cases.


  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File     17
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 20 of
                                        24



         40.    Given the General Partners remained general partners under the Partnership

  Agreements and state law, and state law controls who has the authority to file a federal

  bankruptcy petition, the state-court Receivership Order could not have abrogated the

  partnerships’ federal right to seek bankruptcy protection through a duly authorized filing

  by the General Partners, as a matter of law. In this Response, the LP Debtors cite a plethora

  of cases in support of the proposition that pre-petition state-court receivership orders

  cannot abrogate the terms of a company’s operating agreement empowering authorized

  persons to file bankruptcy petitions. The Movants, on the other hand, cite only a few cases

  in support of their assertion that the state-court receiver had exclusive authority to file

  bankruptcy petitions on behalf of the LP Debtors. The Movants’ cases are inapposite, but

  to the extent any of them attempts to address these issues, the Court can safely disregard

  as neither controlling nor persuasive authority.

                5.   Movants’ cited authorities are inapposite.

         41.    The Movants’ half-hearted arguments in their motions to dismiss “run . . .

  blatantly against the statutory right of a debtor to the privileges of the national statute on

  bankruptcies and the inherent prohibition against any bar by another authority to the

  exercise of that right.” In re Kreisers, 112 B.R. at 998. (citing Jordan v. Independent Energy

  Corp., 466 F. Supp. 516, 525-30 (N.D. Tex. 1978); Matter of Greater Atlanta Apartment

  Hunter’s Guide, Inc., 40 Bankr. 29, 31 (Bankr. N.D. Ga. 1984).

         42.    The Movants principally rely on Chitex Comm. v. Kramer, 168 B.R. 587, 590

  (S.D. Tex. 1994); In re Statepark Bldg. Group, Ltd., 316 B.R. 466, 471 (Bankr. N.D. Tex. 2004);

  El Torero Licores v. Raile (In re El Torero Licores), 2013 WL 6834609 (C.D. Cal. Dec. 20, 2013);


  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File          18
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 21 of
                                        24



  and Kreit v. Quinn (In re Cleveland Imaging & Surgical Hosp., LLC), 690 Fed. Appx. 283, 286

  (5th Cir. 2017). But these cases merely affirm the anodyne proposition that a state-court

  receivership order can empower a receiver with the authority to file a bankruptcy petition.

  The LP Debtors do not dispute that Milligan, under the Receivership Order, could have

  authorized bankruptcy filings on behalf of the partnerships.

         43.     The Movants’ cases are also distinguishable on their facts. For example, the

  Movants cite to Chitex. But that case specifically holds that only when the ownership of a

  company is completely divested and transferred to the receiver, then the receiver (and not

  the prior owners) has the sole authority to commence a bankruptcy case. In Chitex, a

  corporation was placed into receivership under an order that “divested […] all legal right,

  title, and ownership of the stock of the Texas corporation known as Chitex

  Communications, Inc., including all voting and other rights related thereto.” Chitex, 168

  B.R. at 588. Further, Donovan, the president who filed the bankruptcy in Chitex, was a

  nonshareholder president, and so he retained no ownership after the receivership order

  was entered. In dismissing the bankruptcy case, the court explained that “this Court finds

  that all ownership of Chitex stock and all powers of management were vested in the

  appointed receiver as of August 27, 1993. Thus, Donovan had no authority to file a Chapter

  11 petition on behalf of Chitex six weeks later.” Id. at 591 (emphasis added).13 Here, the



  13
    Other courts have acknowledged this point when analyzing the Chitex case. “Although the
  receiver had no more authority or power than Donovan did before the divorce decree, he did
  acquire Donovan’s entire interest in Chitex. Cox, 575 S.W.2d at 664; see also Salgo, 497 S.W.2d at
  630 (stating that in an action arising out of a proxy contest, “the shares are ‘held by’ the receiver to
  the same extent that legal title would be held by the corporate stockholder in the absence of a
  receivership. Therefore, only Fischer had the authority to place Chitex into bankruptcy.”).

  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File                 19
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 22 of
                                        24



  Receivership order did not divest or transfer ownership of either the partnerships nor of

  the general partners to the receiver. The General Partners continue to own their 1.0%

  interest in their respective partnerships, and there is no receivership over the General

  Partners. Therefore, the Chitex test fails.

         44.     Likewise, Statepark Building Group is inapposite. That case was decided

  under the now-abrogated Texas Uniform Partnership Act and involved a partnership that

  had been officially dissolved.

         45.     The El Torero Licores case also is not on point. In that unpublished case from

  California, the court held that to prove sole authority to file a Chapter 11 petition, a receiver

  must show that the receivership order expressly provides the receiver with sole authority

  to file for Chapter 11; and expressly revokes the petitioner’s authority to file. See In re

  Licores, No. SA 13-10578-MW, 2013 WL 6834609, at *3. Here, Milligan’s state-court

  receivership order fails this two-part test, but even if it satisfied the test laid out in Licores,

  the analytical framework of that case is a decidedly minority view, and the Court can

  justifiably ignore it.

         46.     Finally, nothing in the Cleveland Imaging case suggests that granting a

  receiver authority to file bankruptcy also automatically divests that authority from the

  General Partners. Cleveland Imaging merely holds that a bankruptcy filed by a receiver

  under a receivership order granting that receiver the power to file bankruptcy on behalf of

  the entity in receivership will be upheld. Movants do not dispute that Milligan also had

  authority to file bankruptcy for the LP Debtors, but in any event, that issue is not before

  this Court.


  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File            20
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 23 of
                                        24



  IV. CONCLUSION

         A state-court receivership order may grant a receiver authority to file a bankruptcy

  case. But to the extent that such an order purports to make that authority exclusive—and

  divest an owner and manager of the powers granted it under the entity’s governing

  documents executed in accordance with applicable state law—such provisions are not

  enforceable. In this case, before and after the Receivership Order was entered, the General

  Partners had the power under the TBOC and the express terms of the Partnership

  Agreement to authorize the filings of Chapter 11 petitions on behalf of the partnerships.

  Any language in the Receivership Order purporting to nullify that power is itself a legal

  nullity. The filings were duly authorized. Accordingly, the Court should not dismiss the LP

  Debtors’ Chapter 11 cases.

  Dated: August 24, 2020

                                               Respectfully submitted,

                                               FISHMAN JACKSON RONQUILLO PLLC

                                               /s/ Mark H. Ralston
                                               Mark H. Ralston
                                               State Bar No. 16489460
                                               Fishman Jackson Ronquillo PLLC
                                               Three Galleria Tower
                                               13155 Noel Road, Suite 700
                                               Dallas, TX 75240
                                               Telephone: (972) 419-5544
                                               Facsimile: (972) 4419-5500
                                               E-mail: mralston@fjrpllc.com

                                               PROPOSED COUNSEL FOR THE DEBTORS




  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File     21
20-10885-tmd Doc#43 Filed 08/24/20 Entered 08/24/20 20:45:26 Main Document Pg 24 of
                                        24



                                      CERTIFICATE OF SERVICE

          I hereby certify that on August 24, 2020, I caused to be served a true and correct copy of
  the foregoing document by the court ECF filing system on all parties who have entered their
  appearance electronically.

                                                       /s/ Mark Ralston
                                                      Mark Ralston




  LP Debtors’ Response in Opposition to Motions to Dismiss Regarding Authority to File           22
